357 F.2d 334
Bobby Ray GILL, Appellant,v.UNITED STATES of America, Appellee.
No. 22956.
United States Court of Appeals Fifth Circuit.
Feb. 18, 1966, Rehearing Denied April 13, 1966.

Bobby Ray Gill, pro se.
D. Broward Segrest, Asst. U.S. Atty., Mobile, Ala., Vernol R. Jansen, Jr., U.S. Atty., for appellee.
Before RIVES and WISDOM, Circuit Judges, and ALLGOOD, District Judge.
PER CURIAM:


1
The appellant is serving a sentence imposed upon a judgment of conviction affirmed by this Court in Gill v. United States, 5th Cir. 1961, 285 F.2d 711, certiorari denied 373 U.S. 944, 83 S.Ct. 1554, 10 L.Ed.2d 699, rehearing denied 375 U.S. 874, 84 S.Ct. 34, 11 L.Ed.2d 105.


2
The present appeal is from the denial of a motion under 28 U.S.C.A. 2255.  The motion was denied on January 15, 1965, and a motion for rehearing denied March 9, 1965.  Notice of appeal was filed on June 14, 1965, at least 37 days after the expiration of the time allowed for appeal.  See Rule 73(a) F.R.Civ.P. The appeal is therefore


3
Dismissed.